Citation Nr: 0915395	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-08 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cervical 
spondylosis.

2.  Entitlement to a disability rating in excess of 
10 percent for post-operative residuals of a right knee 
injury.

3.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the right knee.

4.  Entitlement to a disability rating in excess of 10 
percent for degenerative arthritis of the left knee.

5.  Entitlement to a disability rating in excess of 10 
percent for a chronic back strain.



 
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty for twenty years from June 
1971 to June 1991.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the RO in June 2004 and in July 
2005 that, in pertinent part, denied service connection for 
cervical spondylosis; and denied disability ratings in excess 
of 10 percent each for service-connected post-operative 
residuals of a right knee injury, for degenerative joint 
disease of the right knee, for degenerative arthritis of the 
left knee, and for a chronic back strain.  The Veteran timely 
appealed.

In January 2006, the Veteran testified during a hearing 
before RO personnel.

At an October 2007 hearing before the undersigned at the RO, 
the Veteran submitted additional evidence and waived initial 
consideration of the evidence by the RO.  Additional evidence 
from the Veteran was received by the Board in April 2009.

The issues of disability ratings in excess of 10 percent each 
for service-connected post-operative residuals of a right 
knee injury, for degenerative joint disease of the right 
knee, for degenerative arthritis of the left knee, and for a 
chronic back strain are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his cervical 
spondylosis had its onset during active service.


CONCLUSION OF LAW

Cervical spondylosis was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable where further assistance would not aid the Veteran 
in substantiating his claim.  Wensch v. Principi, 15 Vet App 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  In view 
of the Board's favorable decision in this appeal, further 
assistance is unnecessary to aid the Veteran in 
substantiating his claim for service connection for cervical 
spondylosis.  

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. 3.307, 3.309 (2008).

Service treatment records do not reflect any findings or 
complaints of neck pain or cervical spine disability.  
Service treatment records do show complaints of tension 
headaches in June 1976 and in September 1976.  The Veteran 
had described the headaches as coming and going, and lasting 
for approximately five-to-ten minutes.  Neither a neck 
disability nor cervical spondylosis was found at the time of 
the Veteran's retirement examination in March 1991.

Records show that the Veteran first claimed service 
connection for various conditions in July 1991, within the 
first year of his service discharge.  At that time he 
reported swelling to his neck and face that had occurred in 
June 1976, and pains in his upper right back that had 
occurred in February 1979.

During an August 1991 VA examination, the Veteran reported 
that he had swelling of the neck and face.  He reported 
having an allergy to sulfa drugs and aspirin.  Examination of 
the Veteran's neck revealed a normal range of motion of the 
cervical spine in all planes.  The diagnoses included a 
finding of pain in the upper back.

In October 2003, the Veteran's treating physician, 
David Lemper, M.D., reported that the Veteran had cervical 
spondylosis-i.e., "wear and tear" arthritis of the 
cervical spine.  Dr. Lemper opined that the disability 
clearly was caused by the Veteran's duties as a paratrooper.  

During an informal conference in February 2005, the Veteran 
reported that he sustained an injury to his cervical spine in 
December 1971, during his fourth parachute jump while in jump 
school at Fort Benning, Georgia.  Specifically, he landed on 
his head, but did not seek or receive any medical treatment 
because he wanted to complete the program without being 
recycled.  He completed approximately 100 subsequent 
parachute jumps, which aggravated the condition.  The Veteran 
contended that his headaches in service were actually a 
manifestation of the neck injury, although not recorded as 
such.

Service personnel records confirm the Veteran's attendance at 
Airborne School from November 1971 to December 1971, and his 
receipt of a parachutist's badge.  Copies of several of the 
Veteran's pay stubs in 1974 reflect "jump pay."

The lack of contemporaneous medical evidence is not an 
absolute bar to the Veteran's ability to prove his claim of 
entitlement for disability benefits.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).

In May 2005, the Veteran's treating chiropractor, Robert K. 
Knepp, D.C., reported that the Veteran presented with 
complaints of constant neck pain that had been intermittent 
for several years.  The Veteran reportedly had fallen onto 
his head and had pain in his neck and headaches as a result 
of that fall, which occurred in service during Airborne 
School.  Dr. Knepp reviewed the Veteran's treatment records 
and his military treatment records, and opined that there is 
no doubt that the Veteran's original injury when he was in 
Airborne School and wearing military gear during his career 
had aggravated his already weakened spine.

During a June 2005 VA examination, the Veteran reported the 
onset of back pain around 1977, at the same time that he had 
a neck injury due to a parachute jump.  An MRI scan had 
revealed multi-level spondylosis, mild disk bulge, and grade 
I spondylolisthesis at L5-S1.  Anterior and posterior 
spurring from C3, C4, C5, and C6 was also noted.  The 
diagnosis was remote injury of the cervical spine, 
degenerative disc disease, multi-level disk bulge, and 
diffuse cervical spondylosis.  Here, the examiner did not 
review the Veteran's claims file.

In January 2006, the Veteran testified that he had hurt his 
neck when he landed on his head during a parachute jump in 
1971.  He was able to get up and walk away; later, he started 
having head pain.  The Veteran was initially treated for 
migraines.  In 1993, the Veteran requested a computed 
tomography scan, which revealed some damage in his neck that 
could only come from a car accident or from being a 
paratrooper.  Further testing revealed that the problem in 
his neck was causing the headaches.  The Veteran testified 
that he never sustained any other injury to his neck.

During a February 2006 VA examination, the Veteran reported 
that his neck pain had its onset in approximately January 
1972, which followed a parachute injury when the Veteran 
landed on his head in December 1971.  The Veteran reported 
that he did not have any significant symptoms initially, but 
approximately two months later he developed headaches and 
neck stiffness and pain.  His neck pain had persisted to the 
present date.  The examiner reviewed the claims file and the 
Veteran's documented medical history.  The diagnosis was 
cervical strain with spondylosis.

The February 2006 examiner opined that the disability is less 
likely as not (less than 50/50 probability) caused by or a 
result of service.  In support of the opinion, the examiner 
indicated that the Veteran had one documented input in his 
medical records of "swelling of the neck" and no indication 
of neck pain.  If the Veteran did have a neck injury, he 
would have neck pain.  The examiner also indicated that the 
Veteran's spondylosis is not related to a traumatic injury; 
if it was, the Veteran should have had neck pain.  If the 
Veteran's headaches were related to his neck condition, the 
spondylosis would be expected at the higher level of the 
cervical spine, and not at the lower cervical spine.    

In April 2007, another physician, James H. Albers, M.D., 
noted Dr. Lemper's opinion that the Veteran's "wear and 
tear" arthritis of the cervical spine was likely caused by 
his duties as a paratrooper.  Dr. Albers agreed that it is at 
least as likely as not related to the Veteran's time in 
service.  Dr. Albers noted that the "wear and tear" process 
had been going on for many years.

Also in October 2007, the Veteran testified that, during a 
winter storm in December 1971, he underwent airborne training 
and made a parachute jump.  The Veteran landed on his head.  
When approached by others, the Veteran was told that if 
someone received injuries, they would have to be retrained 
later.  The Veteran stated that he felt okay, and agreed to 
continue doing the training.  Later, he started having 
headaches and was treated for migraines.  The Veteran is 
competent to testify on factual matters of which he has 
first-hand knowledge. Washington v. Nicholson, 19 Vet. App. 
362 (2005).

In September 2008, a VA neurosurgeon provided a medical 
advisory opinion, finding that "there is no way to determine 
whether it is likelier than not" that the Veteran's neck 
disability resulted from the parachuting accident.  The 
neurosurgeon noted that multi-level cervical spondylosis is a 
multi-factorial condition.  There is no record that the 
Veteran had any neck-related complaints until many years 
after the accident.  The neurosurgeon concluded that no 
opinion could be provided.

In an effort to clarify the September 2008 medical advisory 
opinion, the neurosurgeon indicated that it is not possible 
to make a determination as to the likelihood that the 
Veteran's cervical problems are related to his activities in 
service.  The neurosurgeon noted that the Veteran 
participated in a number of activities that produce "wear 
and tear" on the body, and put the Veteran at increased risk 
of serious injuries.  Given these circumstances, the 
neurosurgeon reasoned that an opinion of "more likely than 
not" that the Veteran's cervical spine problems are a result 
of his service-related activities is appropriate.

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves-Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008)

The Board notes that the Veteran's lay statements have 
primarily been consistent throughout the years.  The medical 
evidence of record also reflects that cervical spondylosis is 
multi-factorial and associated with a "wear and tear" 
process.  The 2008 neurosurgeon also noted that the Veteran 
participated in a number of activities that produce "wear 
and tear" on the body in his twenty years of active service.

Considering the nature of the disability, the veteran's 
consistent lay statements of landing on his head in a 
parachute jump, the post-service continuity of symptoms and 
current diagnosis, and the opinions of Dr. Albers and the 
September 2008 neurosurgeon's clarification, and resolving 
doubt in the Veteran's favor, the Board finds that the 
cervical spondylosis had its onset in service.  See Hodges v. 
West, 13 Vet. App. 287, as amended (2000).




ORDER

Service connection for cervical spondylosis is granted.


REMAND

In October 2007, the Veteran testified that he has been 
receiving treatment for his service-connected knee and back 
disabilities at the Temple VA Medical Center (VAMC) in Waco, 
Texas.  The claims folder does not contain treatment records 
from that facility after September 2007.

VA is required to request these records.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2002).

The Veteran also contends that each of the service-connected 
disabilities is more severe than currently rated, and 
warrants an increased disability rating.

The Veteran was last afforded VA examinations to evaluate the 
severity of his service-connected post-operative residuals of 
a right knee injury, the degenerative joint disease of the 
right knee, the degenerative arthritis of the left knee, and 
his chronic back strain in June 2005.  In his October 2007 
testimony, the Veteran described a worsening of each of his 
disabilities.  VA medical reports associated with the claims 
folder after the June 2005 examinations also reflect 
additional treatment.

The Veteran testified that some additional records may be 
available from Scott and White.  It was also noted that he 
had filed a successful federal workers' compensation claim in 
2007.  These records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Temple VAMC, all 
records of evaluation and/or treatment of 
the Veteran's post-operative residuals of 
a right knee injury, degenerative joint 
disease of the right knee, degenerative 
arthritis of the left knee, and a chronic 
back strain, since September 2007.  All 
records and/or responses should be 
associated with the claims file. 

2.  After obtaining any necessary 
authorization and/or information from the 
Veteran, request his entire clinical 
folder from Scott and White.  Also 
request all records of dispositions and 
clinical evidence relied upon in his 
federal worker's compensation claim for 
his back injury in 2007.  All records 
obtained should be associated with the 
claims folder.   

3.  Afford the Veteran an appropriate VA 
examination, for evaluation of the 
service-connected post-operative 
residuals of a right knee injury, 
degenerative joint disease of the right 
knee, and degenerative arthritis of the 
left knee.  All appropriate tests, 
including X-rays, should be conducted.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the examiner(s), and 
the examination report should note review 
of the file.  

The examiner should specify the degrees 
of flexion and extension for each knee, 
and should note whether there is any 
additional limitation of motion due to 
pain, weakened movement, excess 
fatigability, or incoordination. This 
determination should be expressed in 
terms of degrees of additional limited 
motion.
  
The examiner should also comment 
specifically on whether there is 
recurrent subluxation or lateral 
instability in each knee; and if present, 
on its severity (mild, moderate or 
severe).  

These specific findings are needed to 
rate the Veteran's disability in 
accordance with the rating schedule.  It 
is therefore important that the examiner 
furnish the requested information.

4.  Afford the Veteran a VA neurological 
examination and a VA orthopedic 
examination, for evaluation of the 
service-connected chronic back strain.  
All appropriate tests, including X-rays, 
should be conducted.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
examiner(s), and the examination report 
should note review of the file.  

The examiner should identify all current 
neurological symptoms associated with the 
Veteran's chronic back strain.  The 
examiner should specify the nerves 
involved, note whether there is 
associated atrophy, or weakness, and 
express an opinion as to the severity of 
the disability for each nerve involved.

The examiner should specifically report 
the ranges of motion of the thoracolumbar 
spine, or whether any segment of the 
spine is ankylosed.  

If ankylosed, the examiner should report 
whether the spine is held in flexion or 
extension with any of the following: 
difficulty walking because of a limited 
line of vision, breathing limited to 
diaphragmatic respiration, 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen, 
dyspnea or dysphagia, atlantoaxial 
subluxation, or neurologic symptoms due 
to nerve stretching.

The examiner should comment upon the 
existence, and frequency, of any 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician); 
specifically, whether, over the last 12-
month period, the Veteran's 
incapacitating episodes had a total 
duration of (a) at least two weeks but 
less than four weeks; (b) at least four 
weeks but less than six weeks; or (c) at 
least six weeks.  

The examiner should also render specific 
findings as to whether there is listing 
of the whole spine to one side, and 
whether the Goldthwaite's sign is 
positive; and whether there is any 
abnormal spine contour (such as 
scoliosis, reverse lordosis, or abnormal 
kyphosis).

These specific findings are needed to 
rate the Veteran's disability in 
accordance with the rating schedule.  It 
is therefore important that the 
examiner(s) furnish the requested 
information.

5.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claims on 
appeal.  If the benefits sought are not 
fully granted, the RO or AMC must furnish 
a supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the Veteran until he is notified by 
the RO or AMC; however, the Veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2008).  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


